Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/25/21, is a CON of 16618735, filed on 12/2/19. 16618735 is a national stage entry of PCT/US2018/035532, international filing date: 06/01/2018. PCT/US2018/035532 claims priority from provisional application 62514176, filed 06/02/2017. 

Status of Claims
Claims 36-51 are currently pending.
Claims 36-51 were examined and are rejected. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10959976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating excessive sleepiness in a human patient comprising administering the same compound, (R)-2-amino-3-phenylpropylcarbamate (APC), at a dosing regimen comprising a once daily dose of 75 mg for at least 3 days followed by a once daily dose of 150 mg, wherein the once daily dose of 150 mg is the maximum dose in the dosing regimen. Both sets of claims also encompass treating excessive daytime sleepiness (claim 4 of US ‘976; instant claim 40); a patient with obstructive sleep apnea (claim 8 of US ‘976; instant claim 44); a patient having narcolepsy (claim 7 of US ‘976; instant claim 43); APC in the form of a hydrochloride salt (claim 6 of US ‘976; instant claim 42); wherein the patient has a baseline Epworth sleepiness scale score of at least 10 or greater (instant claim 39; claim 3 of US ‘976); and a decreased dose of 37.5 mg (instant claim 38; claim 29 of US ‘976). The instant claims and method claimed in US ‘976 are as such not patentably distinct because they are drawn to treating the same conditions, with the same drug and doses. 


Claims 36-37, 39-42, 44-46, and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10912754 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating excessive sleepiness in a human patient with obstructive sleep apnea comprising administering the same compound, (R)-2-amino-3-phenylpropylcarbamate (APC), at a dosing regimen comprising a once daily dose of 75 mg for at least 3 days followed by a once daily dose of 150 mg, wherein the once daily dose of 150 mg is the maximum dose in the dosing regimen. Both sets of claims also encompass treating excessive daytime sleepiness (claim 5 of US ‘754; instant claim 40); APC in the form of a hydrochloride salt (claim 7 of US ‘754; instant claim 42); and wherein the patient has a baseline Epworth sleepiness scale score of at least 10 or greater (instant claim 39; claim 3 of US ‘754). The instant claims and method claimed in US ‘754 are as such not patentably distinct because they are drawn to treating the same conditions, with the same drug and doses. 


Information Disclosure Statements
The IDS filed on 3/25/21, 5/18/21, 6/4/21, 6/15/21, 6/29/21, 7/8/21, 9/7/21, 10/22/21, 12/8/21, 1/21/22, 3/25/22, 6/17/22, 7/15/22, and 8/2/22. 


Conclusion
Claims 36-51 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627